497 F.2d 1382
8 Fair Empl. Prac. Cas. (BNA) 675, 8 Empl. Prac. Dec. P 9515Sarah TAYLOR, Appellant,v.HONEYWELL, INC., Appellee.
No. 73-1796.
United States Court of Appeals, Tenth Circuit.
Submitted April 5, 1974.Decided June 7, 1974.

Craig A. Murdock, Denver, Colo., for appellant.
Marvin O. Granath, Minneapolis, Minn., John L. Ferguson, of Gorsuch, Kirgis, Campbell, Walker & Grover, Denver, Colo., for appellee.
Before LEWIS, Chief Judge, and SETH and McWILLIAMS, Circuit Judges.
PER CURIAM.


1
Mrs. Sarah Taylor appeals from the order of the United States District Court for the District of Colorado dismissing her suit against Honeywell, Inc., alleging violation of the Civil Rights Act of 1964, Title VII, 42 U.S.C. 2000e-2(a) and (d).  After trial to the court, the court found that Honeywell, Inc. had not violated the Act in its employment or its termination of Mrs. Taylor, nor had it practiced any form of discrimination toward her.  We affirm.


2
The sole question presented on appeal is whether, to quote the appellant's phrasing, 'the District Court was clearly erroneous in failing to find that Defendant (Honeywell, Inc.) had established a policy, practice, custom, or usage of discrimination against Plaintiff (Taylor) with respect to compensation, Terms, conditions and privileges and termination of employment which deprived her of equal employment opportunity because of her race.'


3
Our standard in this review is set out in Woods v. North American Rockwell Corp., 480 F.2d 644 (10th Cir.), and Hodgson v. Okada, 472 F.2d 965 (10th Cir.).  Applying these principles, after a thorough and careful review of the record, including the transcript of the witnesses' testimony before the court, see e.g. Glens Falls Ins. Co. v. Newton Lumber & Mfg. Co., 388 F.2d 66 (10th Cir.), we cannot say that we are 'left with the definite and firm conviction that a mistake has been committed.'  United States v. United States Gypsum Co., 333 U.S. 364, 68 S. Ct. 525, 92 L. Ed. 746.


4
The judgment of the district court is, therefore, affirmed.